DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US Patent Appl. Pub. No. 2017/0262109 A1).

[Re claim 1] CHOI discloses the array substrate, comprising: a substrate body (100), comprising a display area (1A a pixel region) and a non-display area (corresponding to the fan-out region) surrounding the display area, the non-display area comprising a fan-out area; a plurality of fan-out signal lines (720a) in the fan-out area; an inorganic insulation layer (110, 120, and 130) in the fan-out area, the inorganic insulation layer comprising a first groove; wherein the plurality of fen-out signal lines  wherein the inorganic insulation layer is on the substrate body, and an orthographic projection of at least a part of the plurality of fan-out signal lines onto the substrate body is within an orthographic projection of the first groove onto the substrate body (see figure 1-2C and paragraphs [0053]-[0110]).
[Re claim 19] CHOI also discloses the display panel, comprising the array substrate according to claim 1 (see figure 1-2C and paragraphs [0053]-[0110]).
[Re claim 20] CHOI also discloses the display device, comprising the display panel according to claim 19 (see figure 1-2C and paragraphs [0053]-[0110]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2-12, 14, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Patent Appl. Pub. No. 2017/0262109 A1) in view of Ogasawara et al. (US Patent Appl. Pub. No. 2015/0070616 A1).
[Re claim 2] CHOI discloses the device as claimed and rejected in claim 1 and CHOI also discloses the device wherein the plurality of signal lines (213b) in the display area comprises data lines, the plurality of fan-out signal lines (720a) comprise wires for data lines, and the data lines are electrically connected to the wires for the data lines (see paragraph [0060]-[0063]).  However, CHOI does not disclose the device wherein the plurality of fan-out signal lines comprise lead wires.  Ogasawara discloses the device wherein the plurality of fan-out signal lines comprise lead wires (18) (see figure 3 and paragraph [0081]).  It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention was to the plurality of fan-out signal lines comprise lead wires in the device of CHOI in order to better electrically connect the plurality of fan-out signal lines with the plurality of signal lines.
[Re claim 3] CHOI also discloses the device wherein a bottom of the first groove is opposite to an opening of the first groove, a part of a surface of the substrate body constitutes the bottom of the first groove, and a part of the plurality of fan-out signal lines (720a) on the bottom of the first groove is in direct contact with the substrate body (100) (see figure 5D).
[Re claim 4] CHOI also discloses the device wherein a bottom of the first groove is opposite to an opening of the first groove, a part of a surface of the substrate body (100) constitutes the bottom of the first groove, the first groove is filled with an organic polymer material layer (160), the organic polymer material layer is in direct contact with 
[Re claim 5] CHOI also discloses the device wherein the bottom of the first groove is opposite to die opening of the first groove, the part of the surface of the substrate body constitutes the bottom of the first groove, the organic polymer material layer (160) is in direct contact with the part of the surface of the substrate body (100) (see figure 2C).
[Re claim 6] CHOI also discloses the device wherein die inorganic insulation layer comprises a buffer layer (110), a gate insulation layer (120) and an interlayer insulation layer (130) arranged on the substrate body in that order, a depth of the first groove is not larger than a sum of a thickness of the buffer layer (110), a thickness of the gate Insulation layer (120) and a thickness of the interlayer insulation layer (130), the plurality of fan-out signal lines (720a) are on the interlayer insulation layer (130), and a part of the plurality of fan-out signal lines is in the first groove (see figure 2C and paragraphs [0106]).
[Re claim 7] CHOI also discloses the device wherein the first groove penetrates through the buffer layer (110), the gate insulation layer (120) and the Interlayer insulation layer (130) to expose a part of a surface of the substrate body (100), and the plurality of fan-out signal lines (720a) are in direct contact with the part of the surface of the substrate body (100) (see figure 5D).

[Re claim 9] CHOI also discloses the device wherein a surface of a side wall of the first groove is of a step shape, or is a plane (see figure 2C).
[Re claim 10] CHOI also discloses the device wherein the inorganic insulation layer (110, 120 and 130) comprises a first inorganic insulation sub-layer (110) and a second inorganic insulation sub-layer (120), and the first inorganic insulation sub-layer and the second inorganic insulation sub-layer are in direct contact with each other (see figure 2C and paragraph [0106]).
[Re claim 11] CHOI also discloses the device wherein the inorganic insulation layer comprises a buffer layer (110), a gate insulation layer (120) and an interlayer insulation layer (130) arranged on the substrate body (100) in that order, a size of an opening of the first groove on the gate insulation layer (120) is larger than a size of an opening of the first groove on the buffer layer (110), and a size of an opening of the first groove on the interlayer insulation layer (130) is larger than the size of the opening of the first groove on the gate insulation layer (120) (see figure 2C and paragraph [0106]).
[Re claim 12] CHOI also discloses the device wherein a side wall of a part of the first groove penetrating through the gate insulation layer (120) and the interlayer insulation layer (130) is of a first plane, a side wall of a part of the first groove 
[Re claim 14] CHOI also discloses the device wherein a part of the organic polymer material layer (160) is located outside the first groove and is attached to the inorganic insulation layer (110, 120 and 130) (see figure 2C).
[Re claim 17] CHOI also discloses the device wherein a plurality of pixel units is in the display area (DA), and a driving circuit is further within the non-display area or the display area, and the driving circuit is connected to the plurality of pixel units via the plurality of fan-out signal lines (720a) and the plurality of signal lines (213b) in the display area (see figure 2B and paragraph [0062]-[0063]).
[Re claim 18] CHOI also discloses the device wherein the substrate body (100) is a flexible substrate body, or the organic polymer material layer is a flexible organic polymer material layer, or the substrate body is the flexible substrate body and the organic polymer material layer is the flexible organic polymer material layer (see paragraph [0057]).
[Re claim 21] CHOI also discloses the device further comprising a planarization layer (730), wherein the planarization layer (730) is on a side of the fan-out signal line distal to the substrate body (100) (see figure 3A and paragraph [0091]).

Allowable Subject Matter
Claims 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/           Primary Examiner, Art Unit 2895